       Case 2:20-cv-00028 Document 34 Filed on 04/15/20 in TXSD Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

 ARMANDO CARRILLO, Individually              §
 and as Representative of the Estate of      §
 DANIEL EMILIO CARRILLO, deceased,           §
 and ALICIA CARRILLO                         §
                                             §
 vs.                                         §      Case Number: 2:20-cv-00028
                                             §
                                             §      JURY TRIAL REQUESTED
 OLIVER BUENDIA; MARCUS LOPEZ;               §
 THOMAS LOWKE; JESUS GALVAN;                 §
 EDUARDO GONZALEZ; JOSE                      §
 RODRIGUEZ; VERONICA GARCIA;                 §
 and, NUECES COUNTY, TEXAS                   §

                  NOTICE OF CHANGE OF LAW FIRM AND EMAIL
                    OF PLAINTIFFS’ ATTORNEY IN CHARGE


        PLEASE TAKE NOTICE that, effective April 15, 2020, Plaintiffs’ counsel’s law firm
affiliation changed from Flood & Flood to John T. Flood, L.L.P. Attorney John Flood’s email
address has changed to john@FloodTrialLawyers.com. All other information regarding Plaintiffs’
counsel remains the same.

                                           Respectfully submitted,

                                           /s/ John Flood
                                           John Flood
                                           Texas Bar No. 07155910
                                           John T. Flood, L.L.P.
                                           802 N. Carancahua, Suite 900
                                           Corpus Christi, Texas 78401
                                           (361) 654-8877
                                           (361) 654-8879 Fax
                                           john@FloodTrialLawyers.com
                                           irma@FloodTrialLawyers.com

                                           Attorney-in-Charge for Plaintiffs
     Case 2:20-cv-00028 Document 34 Filed on 04/15/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I electronically filed the foregoing with the Clerk
of Court for the U.S. District Court, Southern District of Texas, Corpus Christi Division, using the
CM/ECF system of the court. The undersigned hereby certifies that a true and correct copy of the
foregoing instrument was forwarded to all counsel of record, via CM/ECF pursuant to the Federal
Rules of Civil Procedure.


                                               /s/ John Flood
                                              John Flood




                                                                                                  2
